UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-647



In Re: ROBERT PAUL PELISSERO,

                                                         Petitioner.



        On Petition for Writ of Mandamus.     (CA-96-57-1)


Submitted:   January 23, 1997            Decided:   January 31, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Robert Paul Pelissero, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Paul Pelissero petitioned this court for a writ of

mandamus, alleging undue delay in the district court. Pelissero

filed a habeas corpus petition pursuant to 28 U.S.C. § 2241 (1994)

on April 5, 1996. On June 17, 1996, respondent filed a response to

the petition. In July 1996, Pelissero filed an answer, respondent
filed a supplemental response, and Pelissero in turn filed a reply.

     The writ of mandamus is a drastic remedy and should only be

granted in those extraordinary situations when no other remedy is

available. In re Beard, 811 F.2d 818, 826 (4th Cir. 1987). Because
there has been significant action in this case within the last six

months of the filing of the instant petition, we find that there

has been no unreasonable delay in the district court. Therefore, we
deny the petition. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2